UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ANTHONY RUFFIN,

                                   Petitioner,
          -v-                                        9:18-CV-61
                                                     (DNH/ATB)
SUPERINTENDENT,

                                   Respondent.

--------------------------------

APPEARANCES:

ANTHONY RUFFIN
Petittioner pro se
10-B-0042
Elmira Correctional Facility
P.O. Box 500
Elmira, NY 14902

HON. LETITIA JAMES                                   MATTHEW B. KELLER, ESQ.
Attorney General for the State of New York           Ass't Attorney General
Attorney for Respondent
28 Liberty Street
New York, NY 10005


DAVID N. HURD
United States District Judge



                                   DECISION and ORDER

          Pro se petitioner Anthony Ruffin brought this petition for habeas relief pursuant to 28

U.S.C. § 2254. On April 5, 2019, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised, by Report-Recommendation, that the petition be dismissed and no certificate

of appealability be issued. No objections to the Report-Recommendation were filed.
          Based upon a careful review of entire file and the recommendations of the Magistrate

Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C. § 636(b)(1).

          Therefore, it is

          ORDERED that

          1. The petition for a writ of habeas corpus is DENIED and DISMISSED;

          2. Because petitioner has not made a substantial showing of the denial of any

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253; and

          3. The Clerk serve a copy of this Decision and Order on the parties in accordance

with the Local Rules, enter judgment accordingly, and close the file.

          IT IS SO ORDERED.




Dated: April 30, 2019
       Utica, New York.




                                               -2-
